Citation Nr: 1144078	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-11 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Wilmington, Delaware.  The Board reopened the claim for service connection for an anxiety disorder and Remanded the claim for development.

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2010 Remand, the Board directed that the Veteran be afforded VA examination, and that opinion be obtained as to the nature and etiology of his psychiatric disorder.  The examiner who conducted May 2010 VA examination stated that additional diagnostic testing was required, and that opinion could not be rendered without such testing.  The additional testing has not been conducted, and the requested opinion has not been rendered.  Corrective action must be taken before the Board may conduct appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical records from May 2010 to the present. 

2.  Schedule the Veteran for a VA examination to determine the etiology of any current acquired psychiatric disorder.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination and review should be noted on the report.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder is related to the Veteran's period of service.  A rationale should be provided for the opinion. 

3.  Review the claims file to ensure the required actions have been accomplished in compliance with this REMAND. 

4.  If the claim on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Nancy Rippel 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


